DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Ms. Alison Ann Davis on May 11, 2022.  

Claim 1
Lines 3-5, “the fuel oxygen reduction unit comprising a catalyst, a contactor, and a fuel gas separator,
and further defining a stripping gas flowpath in flow communication with the catalyst, a stripping gas inlet of the contactor, and a stripping gas outlet of the fuel gas separator,”
Line 16, “wherein the receiving data indicative of the parameter of the stripping gas flow”

Claim 14
Line 1, “The method of claim 12, wherein the determining the operability condition”

Claim 15
Line 1, “The method of claim 1, wherein the determining the operability condition”

Claim 16
Line 2, “controlling operation of the vehicle or the gas turbine engine of the vehicle based on the determined”

Cancel claims 17-20.

Reasons for Allowance 
Applicants amended claim 1 to recite the method of operating a fuel oxygen reduction unit for a vehicle or an engine of the vehicle comprises the features of “determining an operability condition of the fuel oxygen reduction unit based on the data received indicative of the parameter of the stripping gas flow, wherein the operability condition is defined as an operational efficiency of the fuel oxygen reduction unit, wherein receiving data indicative of the parameter of the stripping gas flow comprises receiving a first set of data indicative of the parameter at a first location along the stripping gas flowpath and receiving a second set of data
indicative of the parameter at a second location along the stripping gas flowpath, wherein the first location is upstream of the catalyst, and wherein the second location is downstream of the catalyst” as presented in the amendments to claims filed 02/18/2022. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-6, 9, 11-16 and 21-23.  The concept of a method of operating a fuel oxygen reduction unit for a vehicle or a gas turbine engine of the vehicle,
the fuel oxygen reduction unit comprising a catalyst, a contactor, and a fuel gas separator, and further defining a stripping gas flowpath in flow communication with the catalyst, a stripping gas inlet of the contactor, and a stripping gas outlet of the fuel gas separator,
the method comprising:
receiving data indicative of a parameter of a stripping gas flow through the stripping gas flowpath or of a component in flow communication with the stripping gas flow through the stripping gas flowpath; and
determining an operability condition of the fuel oxygen reduction unit based on the data received indicative of the parameter of the stripping gas flow, 
wherein the operability condition is defined as an operational efficiency of the fuel oxygen reduction unit, 
wherein receiving data indicative of the parameter of the stripping gas flow comprises receiving a first set of data indicative of the parameter at a first location along the stripping gas flowpath and receiving a second set of data indicative of the parameter at a second location along the stripping gas flowpath, 
wherein the first location is upstream of the catalyst, and 
wherein the second location is downstream of the catalyst, is considered novel. 
The closest prior art to Lo et al. (US 2016/0167802) disclose a fuel deoxygenation unit for a gas turbine engine of aircraft and an operation of the fuel deoxygenation unit (Fig. 1; paragraphs [0001]; [0017]). Lo discloses the fuel deoxygenation unit comprises (numerals from Fig. 1): (i) a contactor (104, Fig. 1) (paragraph [0025]); (ii) a fuel gas separator (106, Fig. 1) that is a centrifuge-separator pump (paragraph [0028]); and (iii) a stripping gas flowpath from the outlet of the fuel gas separator (106, Fig. 1) to the inlet of the contactor (104, Fig. 1) that deliver inert gas via a gas pump (118, Fig. 1), an inert gas source (112, Fig. 1), and an inert gas supply control valve (124, Fig. 1). Lo discloses the systems and methods described herein remove dissolved and entrained air from fuel. Oxygen removal enables additional heat to be input to the fuel before deposits start to form, which improves aircraft specific fuel consumption (SFC), potentially by 0.5 to 2% (paragraph [0032]). Lo discloses the operation of the fuel deoxygenation unit (100, Fig. 1), especially controlling the inert gas flow in the stripping gas flowpath as: (1) the fuel deoxygenation unit (100, Fig. 1) may also include a control (150, Fig. 1) that is configured to control the positions of various system valves, and thereby control the amount and flow of inert gas and/or purge gas in the system (paragraph [0031]); and (2) the number and placement of the system valves may vary, but in the depicted embodiment the system (100, Fig. 1) includes the previously mentioned bleed air inlet valve (114, Fig. 1), the overboard control valve (116, Fig. 1), an inert gas supply control valve (124, Fig. 1), and a gas pump fuel discharge control valve (126, Fig. 1) (paragraph [0031]). Lo discloses the inert gas may be supplied to the contactor (104, Fig. 1) via the inert gas supply control valve (124, Fig. 1) (paragraph [0020]), wherein the inert gas supply control valve (124, Fig. 1) is controlled by the control (150, Fig. 1) that is configured to control the positions of various system valves, and thereby control the amount and flow of inert gas and/or purge gas in the system (paragraph [0031]).   
But Lo does not disclose the method of operating a fuel oxygen reduction unit for a vehicle or an engine of the vehicle comprises the features of “determining an operability condition of the fuel oxygen reduction unit based on the data received indicative of the parameter of the stripping gas flow, wherein the operability condition is defined as an operational efficiency of the fuel oxygen reduction unit, wherein receiving data indicative of the parameter of the stripping gas flow comprises receiving a first set of data indicative of the parameter at a first location along the stripping gas flowpath and receiving a second set of data indicative of the parameter at a second location along the stripping gas flowpath, wherein the first location is upstream of the catalyst, and wherein the second location is downstream of the catalyst” as recited in claim 1 of claimed invention. 
Other pertinent prior art to Johnson et al. (US 9,687,773 B2) disclose an aircraft fuel deoxygenation and tank inerting system includes an inert gas source, a fuel deoxygenation system, and an air/fuel heat exchanger (Abstract). Johnson discloses in an embodiment (depicted in FIG. 6) the inert gas source 116 is implemented using a catalytic reactor 602 to oxidize fuel vapor and thereby deplete oxygen. In the depicted embodiment, a catalyst can be used to promote this reaction at relatively low temperature (col. 4, lines 20-24).
The teachings of Lo and Johnson, alone or in a combination, do not provide any guidance which would lead one to conduct a method of operating a fuel oxygen reduction unit for a vehicle or an engine of the vehicle comprising the features of “determining an operability condition of the fuel oxygen reduction unit based on the data received indicative of the parameter of the stripping gas flow, wherein the operability condition is defined as an operational efficiency of the fuel oxygen reduction unit, wherein receiving data indicative of the parameter of the stripping gas flow comprises receiving a first set of data indicative of the parameter at a first location along the stripping gas flowpath and receiving a second set of data indicative of the parameter at a second location along the stripping gas flowpath, wherein the first location is upstream of the catalyst, and wherein the second location is downstream of the catalyst” as recited in claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772